Citation Nr: 0004845	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  95-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder claimed 
as being due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1964 to June 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

In the rating decision on appeal, the RO denied service 
connection for skin condition as being due to Agent Orange 
exposure.  In a March 1997 decision, the Board denied service 
connection for skin disorder claimed as being due to Agent 
Orange exposure.  The appellant appealed the decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  The Secretary filed an unopposed motion to remand 
the case, which the Court granted on June 22, 1999.  In the 
joint motion for remand, the parties determined that further 
development and readjudication were necessary.

In compliance with the Secretary's unopposed motion to remand 
and the June 1999 Court order, the case is hereby REMANDED to 
the RO for the following action:

1.  The RO is to write to the appellant 
in an attempt to verify his combat.  The 
RO should ask the appellant the following 
questions:

a.  When the mortars were being fired, 
how close were you to the borders?
b.  Please list the dates when the rash 
started.
c.  Are you saying that the rash started 
while the mortars were falling all around 
you?

2.  The RO is to obtain a statement from 
the service department that addresses 
whether the appellant's military 
occupational specialty establishes or not 
establishes combat.  The information 
should be obtained through an official 
source.

3.  After the above information has been 
obtained, the RO is to submit a list of 
the appellant's stressors and all 
associated documents, including a copy of 
the appellant's personnel records, to 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia, 
22150.  USASCRUR should be requested to 
provide any information which might 
corroborate the appellant's alleged 
stressors.

4.  After all the information is 
collected and the RO receives a letter 
from USASCRUR, the appellant is to be 
examined by a certified dermatologist.  
The examiner must be provided with the 
appellant's claims folder and must review 
the appellant's medical history prior to 
examining the appellant.  The certified 
dermatologist is asked to clarify the 
diagnosis as to the appellant's skin 
condition that he currently has.  The 
certified dermatologist is to review the 
appellant's claims file in full, to 
include the service medical records, and 
render an opinion as to whether the 
manifestations that are documented in the 
service medical records are related to 
the current skin condition he has now.  
The examiner is to state whether or not 
the appellant has chloracne.  Lastly, the 
examiner should determine whether any of 
the identified skin diagnoses are 
consistent with the circumstances, 
conditions or hardships of such service.  
If it is the examiner's opinion that 
there is no relationship between a 
particular diagnosis and service, 
including service in Vietnam and/or 
combat, he should so state that fact. 

5.  The RO is placed on notice that the 
examiner must be provided with the 
appellant's claims folder and must review 
the appellant's medical history prior to 
examining the appellant.

The Board notes that the parties stated in the joint motion 
for remand that "the law provides that a veteran who served 
in Vietnam shall be presumed to have been exposed to a[n] 
herbicide agent" and cited 38 C.F.R. § 3.307 (1999) for such 
assertion.  The parties have misread the regulation.  That 
regulation states the following:

A veteran who during active military, 
naval, or air service, served in the 
Republic of Vietnam during he period 
beginning from January 9, 1962, and 
ending on May 7, 1975, and has a disease 
listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during 
service to an herbicide agent, unless 
there is affirmative evidence to 
establish that the veteran was not 
exposed to any such agent during that 
service."

(Emphasis added).  See also 38 U.S.C.A. § 1116(a)(3) (West 
1991).  Without a diagnosis of a disease listed at 38 C.F.R. 
§ 3.309(e), there is no presumption of exposure to Agent 
Orange.  Id.  McCartt v. West, 12 Vet. App. 164, 168 (1999).  

The parties are placed on notice that the Board intends to 
follow the language of the regulation and the decisions of 
the Court.  The parties are invited to present argument why 
the regulations or decisions of the Court should not be 
followed and whether a joint motion may circumvent binding 
Court precedent or the language of a regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


